Beatty, C. J.
— The petitioner, who has been tried and convicted upon an information charging him with the crime of burglary, seeks to be discharged from imprisonment in the state prison, under said conviction, upon the ground that he was not examined or held to answer by a magistrate prior to the filing of the information.
It is too late, after conviction, to raise this objection in a proceeding upon habeas corpus.
It should have been taken by motion to set aside the information before trial. (Pen. Code, sec. 995.)
The filing of the information gave the court jurisdiction to proceed in the case, and the section of the code cited provides the exclusive method of trying the question whether the information was founded on the necessary preliminary examination and commitment.
No objection to the information having been made at the proper time, the superior court properly proceeded with the trial. Its judgment is regular and valid, and the imprisonment of the petitioner is lawful.
Writ discharged, and prisoner remanded.
Fox, J., Works, J., Paterson, J., Sharpstein, J., and McFarland, J., concurred.